Citation Nr: 1214983	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.G.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for depression and PTSD.

The Veteran testified before a Veterans Law Judge at a May 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with her claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board sent the Veteran a letter informing her that the Veterans Law Judge who conducted the May 2011 videoconference hearing was no longer employed at the Board and asked her to indicate whether she wanted to attend a new hearing.  The appellant responded that she wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


